United States Court of Appeals
                     For the First Circuit

No. 15-1839

                EVERGREEN PARTNERING GROUP, INC.,

                      Plaintiff, Appellant,

                        MICHAEL FORREST,

                           Plaintiff,

                               v.

       PACTIV CORPORATION; SOLO CUP COMPANY, a corporation;
      DOLCO PACKAGING, a Tekni-Plex Company, a corporation;
                    DART CONTAINER CORPORATION;
         AMERICAN CHEMISTRY COUNCIL, INC., an association,

                     Defendants, Appellees,

                GENPAK, LLC., a/k/a Genpack, LLC,

                           Defendant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
         [Hon. Richard G. Stearns, U.S. District Judge]


                              Before
                       Howard, Chief Judge,
              Torruella and Barron, Circuit Judges.


     Richard Wolfram, with whom Jan R. Schlichtmann, Orestes G.
Brown and Metaxas Brown Pidgeon LLP, were on brief, for appellant.
     John M. Faust, with whom Law Office of John M. Faust, PLLC,
William E. Lawler, III, Ralph C. Mayrell and Vinson & Elkins LLP,
were on brief, for appellees Dart Container Corporation and Solo
Cup Company.
     Steven M. Cowley, with whom Duane Morris, LLP, was on brief,
for appellee Dolco Packaging.
     Richard A. Sawin, Jr., Richard E. Bennett and Michienzie &
Sawin LLC, on brief for appellee Pactiv Corporation.
     Ralph T. Lepore, III, Michael T. Maroney, Benjamin M.
McGovern, Scott A. Moore and Holland & Knight LLP, on brief for
appellee American Chemistry Council.



                         August 2, 2016




                               -2-
           TORRUELLA,        Circuit      Judge.        Plaintiff-Appellant

Evergreen Partnering Group, Inc. ("Evergreen") appeals a summary

judgment from the United States District Court for the District of

Massachusetts against its Sherman Act section 1, 15 U.S.C. § 1,

claim.     Under   its    business     model,    Evergreen   collected    used

polystyrene products, processed them into a recycled polystyrene

resin ("recycled resin"), and sold its resin to converters to use

in a "green foam" line of products.             According to Evergreen, the

five largest converters of polystyrene products -- Dart Container

Corporation     ("Dart"),    Dolco     Packaging   ("Dolco"),   Genpak,   LLC

("Genpak"), Pactiv Corporation ("Pactiv"), and Solo Cup Company

("Solo")   --   through     the   trade   association   American   Chemistry

Council ("ACC") (hereinafter referred to collectively as "the

defendants") refused in concert to deal with Evergreen in order to

prevent polystyrene recycling from becoming viable and maintain

their respective market positions. 1             On summary judgment, the

district court concluded that Evergreen failed to present evidence

that tended to exclude the possibility that each polystyrene

manufacturer independently chose not to partner with Evergreen as

required by Matsushita Electric Industrial Co., Ltd. v. Zenith



1  Although Genpak was a defendant in this case, it is not an
appellee.    Genpak settled with Evergreen prior to summary
judgment.


                                       -3-
Radio Corp., 475 U.S. 574 (1986).         We agree with the district

court's reasoning and affirm.

                                    I.2

A.   Industry Overview

           Michael Forrest founded Evergreen in 2000.        Prior to the

advent of Evergreen, other companies tried to recycle polystyrene

products   but   had   difficulty    turning   a   profit.     Evergreen

envisioned that it could succeed where others had failed by

obtaining revenue from three different sources.




2  The facts in this case are taken from the defendants' Local
Rule 56.1 Joint Statement of Undisputed Material Facts, the
Plaintiff's Corrected Local Rule 56.1 Statement of Material Facts,
and, when appropriate, the record. The defendants argue we should
accept all of their facts as true because Evergreen failed to file
a paragraph-by-paragraph response, instead providing its own
counterstatement of the facts. Massachusetts Local Rule 56.1 does
not require paragraph-by-paragraph rebuttal.        See McGrath v.
Tavares, 757 F.3d 20, 26 n.10 (1st Cir. 2014). It is sufficient
for the party opposing summary judgment to file a statement of
facts it believes are still under dispute.        See id. (finding
plaintiff complied with Local Rule 56.1 by filing own statement of
disputed material facts because "[t]he District of Massachusetts
simply requires '[the] party opposing [a motion for summary
judgment] . . . include a concise statement of the material facts
of record as to which it is contended that there exists a genuine
issue to be tried, with page references to affidavits, depositions
and other documentation.'" (alteration in original) (quoting D.
Mass. L. R. 56.1)). We follow the district court's approach of
accepting any of the defendants' facts Evergreen fails to contest,
but consider any evidence Evergreen has cited as creating a dispute
and draw all reasonable inferences in Evergreen's favor.        See
Cochran v. Quest Software, Inc., 328 F.3d 1, 12 (1st Cir. 2003).


                                    -4-
           First, Evergreen would charge an "environmental fee" to

large end users (such as school districts that used polystyrene

food   trays   in    their    cafeterias)    for   collecting   their   used

polystyrene products.        Because these institutions often paid waste

disposal fees to transport their used polystyrene products to

landfills, Evergreen believed they would be willing to pay the

environmental       fee.     After   collecting    the   used   polystyrene

products, Evergreen would transport them to its recycling plants

to process into a recycled resin.          Selling this recycled resin to

polystyrene converters would form the basis of Evergreen's second

revenue stream.       These converters would use Evergreen's resin to

create new polystyrene products and sell them to customers.              As

its third revenue stream (and of particular relevance to its

lawsuit), Evergreen sought to charge converters a commission on

the products sold containing its resin.              Evergreen hoped the

commission would keep the price of its resin competitive with

virgin resin and believed the commission reflected the market's

willingness to pay a premium for "green" products.          Evergreen also

believed its green foam products would bring the converters new

customers because many of the suppliers of the used polystyrene

products would also be interested in purchasing recycled products.

           In furtherance of its goal to produce recycled resin,

Evergreen began setting up its first independent recycling plant


                                     -5-
in   Norcross,    Georgia,   in   February    2005. 3     Starting    in   2006,

Gwinnett   County   Public   Schools   ("Gwinnett        Schools"),      also   in

Georgia, began paying Evergreen to collect its used polystyrene

lunch trays.4

           At the same time, Evergreen sought out partnerships with

polystyrene converters.      Between 2002 and 2005, Evergreen reached

out to several small polystyrene converters but had little success.

Evergreen then began targeting what it believed to be the five

main   national   polystyrene     converters    --      Dart,   Dolco,   Genpak,

Pactiv, and Solo -- the defendants in this case.

           Early on, Dolco and Genpak showed interest in working

with Evergreen.     In July 2005, Forrest approached Dolco's General

Manager for the Midwest Division, Norman Patterson, about the

distribution company Sysco's interest in an "Earth Plus" product

line containing Evergreen's resin.           Initially, Patterson appeared

receptive and representatives from Sysco, Dolco, and Evergreen met



3  Prior to 2005, Evergreen operated using a slightly different
business model with Boston Public Schools. Participating schools
collected their polystyrene products and processed them into resin
using Evergreen's equipment. Evergreen then purchased this resin
and sold it to polystyrene converters who (with Evergreen's
assistance) used the pellets to make new polystyrene products.
4  Also starting in 2006, Evergreen collected trays from several
other southeastern United States school districts as well as the
Publix grocery store chain.      None of these customers ever
purchased products made using Evergreen's recycled resin.


                                     -6-
about a possible deal in November 2005.              Dolco made a formal

proposal to Sysco in December and told Evergreen it would be

willing to pay a royalty to use its recycled resin as long as the

relationship could be profitable.           Sysco, however, eventually

backed out and the deal fell through.

             Additionally, towards the end of 2006, Evergreen met

with Genpak.      Genpak began making lunch trays with Evergreen's

resin and submitted a bid to Gwinnett Schools (who was already

paying Evergreen to remove their trays) to supply it with trays

for the 2007-2008 academic year.          Gwinnett Schools subsequently

selected Genpak's $16.97 per case bid over Pactiv's $18.97 per

case bid.5

B.   The Alleged Conspiracy6

             In 2007, Forrest approached Genpak's president, Jim

Reilly,   about   financing   a   new    Evergreen   recycling   plant   in

California as well as upgrades to Evergreen's Norcross facility.




5  Despite the savings Gwinnett Schools received from having
Evergreen remove its trays, it did not factor this in to its
calculations when selecting a bid.    Gwinnett Schools officials
explained that they were obligated to select the lowest bid.
6  Before the district court, Evergreen alleged an alternative
starting date, March 18, 2005, for the conspiracy. The district
court rejected this argument and Evergreen has not advanced it on
appeal. We therefore focus our analysis exclusively on the May
31, 2007, conference call conspiracy claim.


                                   -7-
Reilly told Forrest he should submit his funding proposal to the

Plastics Foodservice Packaging Group ("Plastics Group").

          The Plastics Group is a subgroup of the ACC that focused

on promoting plastic foodservice packaging.            All five of the

converter defendants were members of the Plastics Group at one

time or another.     By 2007, the Plastics Group was particularly

concerned with local and state initiatives to ban polystyrene

products due to the perception that polystyrene was not recyclable.

          On May 14, 2007, the Plastics Group held a conference

call with Forrest to discuss Evergreen's intention to expand to

California.    About a week later, Forrest submitted two proposals

to the Plastics Group's Senior Director, Michael Levy, requesting

that the Plastics Group help Evergreen expand its operations to

California.7

          The Plastics Group held a conference call between its

members   on   May   31,   2007,   to    discuss   Forrest's   proposals.


7  In both proposals, Evergreen requested that the Plastics Group
help Evergreen with the start-up costs for a Los Angeles recycling
facility and financing upgrades to the Norcross facility.      One
proposal, totaling $500,000, would also have committed the
Plastics Group's members to helping Evergreen with operating and
maintenance costs as well as to paying commissions on products
sold containing Evergreen's resin. The other proposal, totaling
$3.1 million, would have committed the Plastics Group's members to
purchasing all of the recycled resin Evergreen produced. Forrest
later separately sent a third proposal that requested a $500,000
subsidy and a commitment to purchase a set amount of Evergreen's
resin.


                                   -8-
Evergreen alleges that during this conference call, the defendants

not only rejected funding Evergreen's proposals, but also agreed

that no individual converter would enter any deal with Evergreen

that involved the payment of commissions.               In addition, Evergreen

alleges that at this meeting the defendants agreed to promote a

sham   competitor        called    Packaging     Development       Resources    of

California, LLC ("PDR") -- a California-based polystyrene recycler

whose business model relied entirely on selling its recycled resin

and had no commission component -- to block Evergreen's access to

polystyrene end users.

C.   Events After the Alleged Conspiracy Began

             Following     the    May   31,    2007,    conference   call,     Levy

notified Forrest that the Plastics Group had rejected all of his

proposals.        Forrest submitted two additional proposals to the

Plastics   Group,       which    were   also   rejected.      Without   funding,

Evergreen did not build a California recycling plant.

             In   the    intervening      months,      Evergreen   continued    to

negotiate with the defendants to try to obtain an agreement that

included both the purchase of resin and the payment of commissions.

Genpak and Dolco entered a joint funding agreement with Evergreen

in July 2007, each agreeing to provide Evergreen with $75,000 and

to purchase any "acceptable quality" resin that Evergreen produced

for $0.85 per pound but rejecting any commission requirement.


                                         -9-
Evergreen also began negotiations with Solo.     Solo purchased resin

to test in May 2008 but stated it would not accept any deal that

included a commission payment.          In addition, Pactiv and Dart

tested samples of Evergreen's resin throughout 2008 and 2009

without reaching an agreement.

           Evergreen also found itself largely unable to attract

customers who would pay Evergreen to remove their waste products

or pay a premium for polystyrene products containing recycled

resin.   Although Genpak bid to supply Gwinnett Schools with trays

containing Evergreen's resin for the 2008-2009 school year, it

raised its price.   Pactiv, in contrast, lowered its bid and won.

No further purchase agreements between Evergreen, Genpak, or Dolco

were executed.

           In May 2008, Evergreen shut down its Norcross facility

and opened a smaller recycling plant in Lawrenceville, Georgia.

Evergreen subsequently shut down the smaller plant in October 2008

and ceased operations.

                                 II.

           In May 2011, Evergreen and Forrest filed a complaint in

district court alleging that the defendants agreed to boycott

Evergreen in violation of section 1 of the Sherman Antitrust Act,

15 U.S.C. § 1.   The district court granted the defendants' motion




                                 -10-
to dismiss, which Evergreen (but not Forrest) appealed to this

court.

             We reversed in Evergreen Partnering Group v. Pactiv

Corp. ("Evergreen I"), 720 F.3d 33 (1st Cir. 2013).              Our opinion

highlighted several facts that we viewed, if proven, as sufficient

"to establish a context for plausible agreement in the form of

industry information and facilitating practices."                Id. at 48.

These facts included Evergreen's allegations that the polystyrene

industry     was   "highly    concentrated";    that       the    defendants'

membership    in   the   Plastics   Group   served   "as    a    facilitating

practice"; and that the defendants' behavior appeared to be against

self-interest -- both because Evergreen claimed its business model

was cost-neutral and because PDR was a sham competitor.               Id. at

48-50.      Accordingly, we vacated and remanded to the district

court.     Following discovery, the defendants moved for summary

judgment, which the district court granted.            This timely appeal

followed.

                                    III.

             The crux of Evergreen's claim is that the defendants

conspired to prevent its recycling model involving commission

payments    from   becoming   viable   by   universally      rejecting   any

agreements that involved commissions and blocking its access to

other customers through the promotion of PDR.              Evergreen argues


                                    -11-
that these actions constitute a group boycott prohibited by section

1 of the Sherman Act.

              "Section 1 [of the Sherman Act] may be violated 'when a

group of independent competing firms engage in a concerted refusal

to deal with a particular supplier, customer, or competitor.'"

Id. at 42 (quoting González–Maldonado v. MMM Healthcare, Inc., 693
F.3d 244,    249    (1st   Cir.   2012)).         Section   1   "reaches   only

'agreements'" and "does not reach independent decisions, even if

they lead to the same anticompetitive result as an actual agreement

among market actors."          White v. R.M. Packer Co., 635 F.3d 571, 575

(1st Cir. 2011).

              These   antitrust     principles      influence     our   review   on

summary judgment.        We review a district court's summary judgment

decision de novo.        Id.     In order to survive summary judgment, a

plaintiff "must establish that there is a genuine issue of material

fact as to whether [defendants] entered into an illegal conspiracy

that   caused        [plaintiff]    to     suffer    a   cognizable      injury."

Matsushita, 475 U.S. at 585-86 (citing Fed. R. Civ. P. 56(e)).

"Where the record taken as a whole could not lead a rational trier

of fact to find for the non-moving party, there is no 'genuine

issue for trial.'"        Id. at 587 (quoting First Nat'l Bank of Ariz.

v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).




                                         -12-
            "[W]e 'draw[] all reasonable inferences in favor of the

non-moving party while ignoring conclusory allegations, improbable

inferences, and unsupported speculation.'"                  Alicea v. Machete

Music, 744 F.3d 773, 778 (1st Cir. 2014) (second alteration in

original) (quoting Smith v. Jenkins, 732 F.3d 51, 76 (1st Cir.

2013)).    Moreover, "antitrust law limits the range of permissible

inferences from ambiguous evidence in a § 1 case."                 Matsushita,
475 U.S. at 588.      "[A] plaintiff seeking damages for a violation

of   § 1   must    present     evidence     'that   tends    to   exclude    the

possibility' that the alleged conspirators acted independently."

Id. (quoting Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S. 752,

764 (1984)).      "Such evidence could show 'parallel behavior that

would probably not result from chance, coincidence, independent

responses to common stimuli, or mere interdependence unaided by an

advance understanding among the parties.'"           White, 635 F.3d at 577

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 577 n.4 (2007)).

"[C]onduct as consistent with permissible competition as with

illegal conspiracy does not, standing alone, support an inference

of antitrust conspiracy."        Matsushita, 475 U.S. at 588.

                                     IV.

            Evergreen first claims that the record shows that the

Plastics Group decided during the May 31 call to favor PDR to

Evergreen's       detriment,     providing     unambiguous        evidence    of


                                     -13-
conspiracy.      This   in   turn,   Evergreen   argues,   bolstered   the

inferences that could have been drawn from all of the ambiguous

evidence it presented.

            Evergreen relies primarily on a deposition statement

made by Robert Kingsbury of Dow Chemical8 that the Plastics Group

"wanted to pick a winner" during the May 31, 2007, conference call.

Evergreen argues that Kingsbury's statement must be interpreted as

meaning that the Plastics Group intended to pick PDR as the winner

and, conversely, Evergreen as the loser -- i.e., the defendants

agreed to promote PDR to Evergreen's detriment to deny Evergreen

access to end users of polystyrene products.

            We agree with the district court that, when read in

context, Kingsbury's statement does not have the meaning Evergreen

ascribes.     The full context of Kingsbury's deposition testimony

is as follows:

            Q: Did you have any agenda when you were on
            the [Plastics Group], as the representative of
            Dow, that you favored one company or one idea
            over the other?

            A:   No.

            Q:   Did you give everybody a fair shot --

            A:   Absolutely.

            Q:   -- for their proposals --

8  Dow Chemical is also a member of the Plastics Group.        Evergreen
did not name it as a defendant to this suit.


                                     -14-
          A:    Absolutely.

          Q:    -- and their submissions?

          A: Absolutely. We wanted to pick a winner.
          Everybody wants to pick the winning horse.

We do not think Kingsbury's statement about picking a winner can

reasonably -- let alone unambiguously -- be construed as meaning

that the Plastics Group decided to throw its support behind PDR to

Evergreen's detriment during the conference call.               In context,

Kingsbury's    statement    cannot    be    interpreted   as   referring    to

winners and losers in any kind of anticompetitive sense.              Rather,

Kingsbury simply meant that the Plastics Group wanted to support

proposals that would be successful -- i.e., those that would be

successful     in    combating   polystyrene      bans    by   showing     that

polystyrene was recyclable.

          Our       interpretation   of    Kingsbury's    statement   is   not

changed by other statements cited by Evergreen that it interprets

as showing that Senior Director Levy maneuvered to position PDR

favorably before the May 31 call.           Evergreen first claims that in

documents leading up to meeting, Levy described PDR more favorably

as an "opportunity" while Evergreen was referred to as simply

having a "proposal."       It also cites an email it views as showing

that Levy instigated the placement of a favorable (and misleading)

story about PDR in a trade newspaper prior to the May 31 call; in


                                     -15-
that same email, Levy stated he wanted to "ease our guys into

getting interested and making contact with . . . PDR."               Finally,

Evergreen cites minutes from a March 2007 Plastics Group meeting

stating that it discussed "what to do with [Evergreen]."

             Reviewing these documents, we do not think a reasonable

factfinder would view them as supporting an inference of favoritism

towards PDR.     With respect to the "opportunity" language, Levy's

correspondence shows that he was still familiarizing himself with

PDR   and   hoping   to   learn   more   about   their   business.     Unlike

Evergreen, PDR, as of May 2007, was not seeking assistance from

the Plastics Group such that it had no formal "proposal" to

consider.     The use of the word "proposal," however, made sense

with respect to Evergreen given that Forrest had submitted funding

proposals.     Moreover, all of the documents Evergreen points us

toward state that PDR would be discussed at a separate meeting,

and nothing in the record contradicts this.

             With respect to the favorable and misleading9 article

about PDR, we note that Evergreen fails to cite any evidence


9  We accept Evergreen's contention that a reasonable factfinder
could conclude the article was misleading. One of PDR's founders,
Tom Preston, stated at his deposition that the article portrayed
PDR as further along in its operations than it was at the time.
Nonetheless, because Evergreen cannot tie this article to the
Plastics   Group,   let  alone   cite   any  facts   showing   the
misrepresentations were deliberate, we do not find the fact it was
misleading supports an inference of conspiracy.


                                     -16-
showing that anyone from the Plastics Group was involved with the

article.     At most, the email Evergreen cites shows that Levy

approved of a non-Plastics Group member's idea to put PDR in touch

with   the   trade   newspaper.   Without   more,   it   would    be   pure

speculation to conclude that the favorable news story about PDR

was intended to sabotage Evergreen.

             As to the March 2007 meeting, the full agenda item in

the meeting minutes states, "What to do with [Evergreen], Recycling

Professionals & Timbron regarding these recycling pilot programs

and taking it further? . . . timing? [sic]          Or How [sic] do we

make it work as a long term solution."          We do not believe a

rational factfinder could conclude that this item suggested the

Plastics Group was considering sabotaging Evergreen.               Rather,

these minutes simply state the Plastics Group discussed whether or

not to provide support to several polystyrene recyclers, including

Evergreen.

             After reviewing the context surrounding the May 31,

2007, conference call, we do not view Kingsbury's statement as

direct evidence of a conspiracy against Evergreen.         Without this

statement, Evergreen's argument that the Plastics Group, in fact,

favored PDR over Evergreen is considerably weakened.             Evergreen

claims that the Plastics Group prevented it from obtaining access

to polystyrene end users who could either supply used polystyrene


                                  -17-
products (which Evergreen could recycle into resin) or purchase

polystyrene products containing Evergreen's recycled resin.                All

Evergreen cites, however, is evidence that the Plastics Group

introduced PDR to polystyrene users -- there is no evidence that

the Plastics Group discouraged these users from working with

Evergreen, let alone maneuvered to block Evergreen's access.                We

note   that    antitrust   laws     allow    trade   associations     to   make

nonbinding recommendations about businesses and products.                  See

Consol. Metal Prods., Inc. v. Am. Petroleum Inst., 846 F.2d 284,

292 (5th Cir. 1988) ("We hold that a trade association that

evaluates     products   and   issues    opinions,    without     constraining

others to follow its recommendations, does not per se violate

section 1 when, for whatever reason, it fails to evaluate a product

favorably to the manufacturer.").             We do not view the Plastics

Group's   action    as   improper    and     therefore   reject    Evergreen's

contention that it presented unambiguous evidence of conspiracy.

                                        V.

              Evergreen acknowledges that all other evidence it cites

is not direct but argues that, taken together, this evidence

creates a reasonable inference of conspiracy.              Evergreen begins

with citing the fact that each of the converter defendants refused

to pay commissions on any products sold containing Evergreen's




                                     -18-
recycled resin and argues each converter had economic motive to

collude.

            We have previously stated that, in the context of price-

fixing schemes, "[m]ere parallelism . . . does not even create a

prima facie conspiracy case."           White, 635 F.3d at 580.             This

principle is equally applicable to group boycotts -- that is to

say, universal refusals to deal alone are insufficient to support

an inference of conspiracy.       Moreover, even if "in isolation, [a]

defendant's refusal to deal might well have sufficed to create a

triable issue," "the refusal to deal ha[s] to be evaluated in its

factual context."      Matsushita, 475 U.S. at 587 (citing First Nat'l

Bank of Ariz., 391 U.S. at 277).

            Our decision in Evergreen I hinged in large part on our

presumption that the defendants' refusal to deal with Evergreen

was economically irrational.           See Evergreen I, 720 F.3d at 50

(citing In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 321-

22 (3d Cir. 2010)).      In its complaint, Evergreen alleged that its

model was "cost-neutral," that the commissions it requested were

"standard   in   the   industry,"      and   that   "shifting   to    recycled

polystyrene would have produced abundant savings to customers and

resulted    in   a   higher   volume    of   customer   sales   due    to   the

attractiveness of potential savings and environmental benefits."

Id.   Evergreen no longer makes any of these contentions.             Instead,


                                    -19-
Evergreen argues that the defendants opposed its business model

because the defendants "did not want to pay more for recycled resin

than for virgin resin" and its business model involving commissions

would disrupt the defendants' respective market shares if it became

viable.10

            This theory, however, acknowledges that any agreement

with Evergreen would cause the defendants to incur additional

costs.   The defendants' desire to avoid these costs is especially

understandable in light of the overwhelming evidence that they

each experienced significant quality problems with Evergreen's

resin.      Both Dolco and Genpak, defendants who entered into a

funding agreement with Evergreen, complained to Evergreen that its

resin had a bad odor; Genpak's Patterson also notified Evergreen




10 We decline to address the defendants' argument that Evergreen's
conspiracy claim is economically irrational, which would, in turn,
require Evergreen to present stronger conspiracy evidence. See
Matsushita, 475 U.S. at 596-97 ("Lack of motive bears on the range
of permissible conclusions that might be drawn from ambiguous
evidence: if petitioners had no rational economic motive to
conspire, and if their conduct is consistent with other, equally
plausible explanations, the conduct does not give rise to an
inference of conspiracy."). We acknowledge the defendants' point
that driving a viable recycler such as Evergreen out of business
would be a risky proposition given that some local governments
could respond by banning polystyrene outright. Nonetheless, there
may be a colorable argument that the defendants feared that local
governments would instead mandate the use of recycled products,
and would thus wish to prevent any expensive recycling methods
from becoming viable.


                               -20-
that its resin had high levels of bacterial contamination.11           Dart,

Solo, and Pactiv also tested Evergreen's resin between 2008 and

2009 and found it did not meet their standards.                  Where the

challenged conduct is "as consistent with permissible competition

as with illegal conspiracy," a plaintiff "must present evidence

that   'tends    to    exclude   the     possibility'   that   the   alleged

conspirators acted independently."             Matsushita, 475 U.S. at 588

(quoting Monsanto, 465 U.S. at 764); see also AD/SAT, Div. of

Skylight, Inc. v. Associated Press, 181 F.3d 216, 235 (2d Cir.

1999) (per curiam) (stating where "the challenged conduct of each

. . . defendant is as consistent with the defendant's legitimate,

independent business interests as with an illegal combination in

restraint of trade" a plaintiff must "submit evidence tending to

exclude    the        possibility       that     the    defendants     acted

independently.").12      As a result, Evergreen was required to produce




11  We also note that Evergreen received complaints from Dolco
before the conspiracy allegedly began, weakening any inference
that these complaints were post hoc justifications.
12 Evergreen also contends that Reilly referred Forrest's funding
proposals to the Plastics Group as a "way of maintaining group
course of action." In light of the resin quality issues, however,
Reilly may have been acting independently, referring Forrest
because Genpak did not want to bear the investment risk alone.
Evergreen has not presented evidence that tends to exclude this
possibility of independent action.


                                       -21-
evidence that tends to exclude the possibility of independent

action.

                                      VI.

             We thus now turn to the "plus factors" Evergreen alleges

support an inference of conspiracy.           Plus factors are "proxies for

direct evidence of an agreement."             Evergreen I, 720 F.3d at 46

(quoting In re Flat Glass Antitrust Litig., 385 F.3d 350, 359-60

(3d Cir. 2004)).       Nonetheless, "many so-called plus factors simply

'demonstrate that a given market is chronically non-competitive,'"

without explaining whether agreement is the cause.                     White, 635
F.3d at 581 (quoting Michael D. Blechman, Conscious Parallelism,

Signalling     and     Facilitation   Devices:         The   Problem    of    Tacit

Collusion Under the Antitrust Laws, 24 N.Y.L. Sch. L. Rev. 881,

898   (1979)).         More   persuasive     is    "'traditional'      conspiracy

evidence of the type that helps to distinguish between conscious

parallelism      and    collusion,"   such        as   communications        between

defendants.     Id. at 583.13

           The production of traditional conspiracy evidence seems

particularly important in Evergreen's case because we agree with

the district court that there is substantial evidence inconsistent



13 We note that the concentrated nature of the polystyrene market
falls within the former category of evidence of an anticompetitive
market.


                                      -22-
with   conspiracy:   specifically,    the   continued    purchase     of

Evergreen's resin by several of the defendants.         In July 2007,

Evergreen entered into a contract with Dolco and Genpak granting

them exclusive rights to use any resin produced by Evergreen's

Norcross facility for egg cartons and school trays, respectively.

Additionally, Solo purchased 15,000 pounds of resin from Evergreen

for testing.   Evergreen argues that this conduct is nonetheless

consistent with conspiracy because Plastics Group members agreed

not to deal with Evergreen on a specific term (commission payments)

and antitrust law does not require a complete boycott.        Even if

this is correct, Dolco, Genpak, and Solo's resin purchases would

be irrational if a conspiracy in fact existed.          Regardless of

whether the funds came from commission payments or resin purchases,

these agreements allowed Evergreen to continue operations.          Such

an outcome seems inconsistent with the alleged conspiratorial end

of preventing Evergreen from being viable and disrupting the status

quo.   In order to survive summary judgment, Evergreen needed to

produce more evidence than simply pointing to the fact that the

polystyrene market was anticompetitive.

          As discussed below, Evergreen argues many so-called-

plus-factors make its conspiracy claim viable: statements it views

as reflecting animus towards recycling and its business, the

existence of a trade association, and PDR's "sham" status.          This


                               -23-
evidence, however, viewed in context, is either not traditional

conspiracy evidence or does not have the meaning Evergreen ascribes

to it.

A.   Industry Animus

           Evergreen argues that it presented evidence showing that

the polystyrene industry was anti-recycling and therefore the

converter defendants had motive to conspire.      The defendants argue

that this evidence is largely inadmissible hearsay contained in

either unverified documents or Forrest's affidavit.14        Even if we

considered this evidence, we have previously rejected "motive to

conspire" standing alone as sufficient.      White, 635 F.3d at 582.

"[E]vidence   showing   defendants   have   'a   plausible   reason   to

conspire' does not create a triable issue as to whether there was

a conspiracy."   Id. (quoting Matsushita, 475 U.S. at 596-97); see



14  This evidence consists of (1) a 2005 article posted on the
ACC's website stating polystyrene recycling was infeasible;
(2) minutes from a March 18, 2005, Plastics Group meeting asking
whether the industry could "win out" against its critics without
having to recycle; and (3) representatives of Pactiv and Dart
standing up during the middle of a 2005 Plastics Group meeting and
stating they did not want to recycle. The district court found
both the minutes and Forrest's statements regarding the 2005
meeting inadmissible. We agree that the notes are not subject to
Federal Rule of Evidence 801(d)(2)'s business records exception
because they were not authenticated.      We also agree with the
district court's conclusion that Forrest's statements about what
Patterson heard at the 2005 Plastics Group meeting are being used
for the truth of the matter asserted and do not fit into any
hearsay exception.


                                -24-
also Golden Bridge Tech., Inc. v. Motorola, Inc., 547 F.3d 266,

272 (5th Cir. 2008) ("[C]ommon dislike is not the same as an

explicit understanding to conspire, so we accordingly review [the

plaintiff's]     claim    under    the    stricter   standard       required    for

circumstantial      evidence.").         The   defendants'   desire      to   avoid

recycling speaks only to their motive to conspire and is thus

insufficient.

            We   give    more     consideration,        however,    to    evidence

Evergreen   claims      shows   that     representatives     of    the   converter

defendants were told not to deal with Evergreen.              If this evidence

were admissible and Evergreen's inferences reasonable, it would

fit within the traditional conspiracy evidence we described in

White.      These   statements,        however,   are    largely    inadmissible

hearsay or taken out of context.               "'It is black-letter law that

hearsay evidence cannot be considered on summary judgment' for the

truth of the matter asserted."            Hannon v. Beard, 645 F.3d 45, 49

(1st Cir. 2011) (quoting Dávila v. Corporación de P.R. Para La

Difusión Pública, 498 F.3d 9, 17 (1st Cir. 2007)).                 Evergreen uses

a claim that a representative of the distribution company Eastern

Bag told Forrest that Solo's president and CEO said that he "was

told by [his] people not to work with Evergreen or Forrest" for

this purpose.       Yet, this statement is not corroborated by the

declaration of Solo CEO Robert Korzenski.            What Korzenski recalled


                                        -25-
was that he instructed his staff to work through the distributor

and not deal with Evergreen directly because he believed the

distributor had a better relationship with Evergreen and his staff

had    reported    Forrest   had    a   difficult     personality.     Because

Forrest's affidavit relaying the words of a declarant is the only

evidence that Solo's president was told not to work with Evergreen,

we may not consider it as evidence.15             See Fed. R. Evid. 801.     For

similar reasons, we reject Evergreen's claim that a representative

of the distribution company Sodexo told Forrest that Pactiv "sent

an e-mail to Sodexo threatening to reduce their annual rebates" if

they   worked     with   Evergreen.        This   statement   is   hearsay   and

Evergreen fails to cite any admissible evidence in the record to

support it.

            Evergreen     also     cites    statements   by   Dolco   that    it

believes suggest that Dolco was susceptible to anti-recycling

pressure by Pactiv and Dart.16             Even if we accepted Evergreen's


15Evergreen attempts to corroborate Forrest's affidavit by citing
the deposition testimony of Eastern Bag representative Kenneth
Rosenberg. During the deposition, Rosenberg was shown a copy of
Evergreen's complaint, which stated that "Solo's president and
CEO, Bob Korzenski, told Eastern Bag and Paper's president,
Meredith Reuben, that he had been told by his people not to work
with Evergreen or Michael Forrest."         Rosenberg stated he
"remember[ed] [Korzenski] saying something similar, or that they
didn't want to work with him or something." Rosenberg's testimony
is unhelpful because it is also hearsay.
16 This evidence consists of (1) Forrest's affidavit stating that
Patterson told Forrest that Dolco "did not want to compete against

                                        -26-
statements at face value, its evidence does not show "a tacit or

express agreement," but merely that one alleged conspirator "might

be rendered more pliable."    White, 635 F.3d at 585.       And, as we

stated above, evidence that a market is anticompetitive -- such as

the ability of a few large competitors to exert pressure on other

competitors -- is not sufficient at the summary judgment stage.

           Finally,   Evergreen   alleges   that   Genpak   engaged   in

various behaviors when dealing with Gwinnett Schools suggesting

that it was reluctant to bid with its tray made from Evergreen's

resin against Pactiv.     Evergreen claims Reilly (unsuccessfully)

tried to retract Genpak's first bid for the Gwinnett Schools

contract in 2007.17   Evergreen also cites the deposition testimony


Pactiv" after a November 2005 meeting among Dolco, Evergreen, and
Sysco; (2) a December 2005 draft proposal to Sysco that stated
Dolco was not in the "Pactiv style business" and if it was, Pactiv
"could run [Dolco] underground with ease"; and (3) the deposition
testimony of Dolco's Director of Operations Gaffe Villegas,
acknowledging that Pactiv was larger than Dolco and "a big company
can do a lot of harm to a smaller company."       We note that the
latter two statements, when read in context, actually create an
inference against conspiracy.     Both the proposal and Villegas
state that Dolco could not compete against Pactiv on cost or volume
-- before mentioning Pactiv, the proposal states that "the 'Earth
Plus' products give both [Evergreen] and Dolco the opportunity to
provide environmentally responsible packaging along with some
stock product sales," suggesting that Dolco viewed recycling as a
way to differentiate its products to successfully compete against
Pactiv. Even if any of this evidence was admissible, we also note
that Evergreen fails to cite any evidence contradicting statements
made by Dolco representatives that the Earth Plus line fell through
because Sysco backed out.
17   The district court declined to accept this contention as true

                                  -27-
of Gwinnett Schools official Brad Coury stating that he felt Reilly

was reluctant to "battle against another competitor" when asked

about Genpak's interest level in supplying Gwinnett Schools with

trays for the following school year.               Although Genpak's last-

minute attempt to withdraw its bid is potentially suspicious, as

stated above, Genpak experienced problems with Evergreen's resin.

Genpak may have been reluctant to commit to supplying a product

when   it   had   concerns    about    its    quality.         We    perceive   its

reluctance to compete against Pactiv as being equally consistent

with conspiracy as independent action such that it does not tend

to exclude the possibility of independent action.                    We therefore

view Evergreen's motive evidence as a whole to be insufficient to

create an inference of conspiracy.

B.   Trade Association as Means to Collude

             As   an   additional     plus    factor,    Evergreen     cites    our

statement in Evergreen I that trade association "meetings between

defendants    have     the   potential   to    enhance   the    anticompetitive

effects     and   likelihood    of    uniformity    caused      by    information


because the only evidence cited by Evergreen was Forrest's
affidavit and an e-mail saying Forrest told someone Genpak
retracted its bid. This conclusion impermissibly weighs evidence
at the summary judgment stage. Although Matsushita places limits
on the inferences courts may draw from ambiguous evidence, it does
not change the summary judgment standard that courts "may neither
evaluate the credibility of witnesses nor weigh the evidence."
Hicks v. Johnson, 755 F.3d 738, 743 (1st Cir. 2014).


                                      -28-
exchange."      Evergreen I, 720 F.3d at 49 (alteration and internal

quotation marks omitted).             Although the existence of a trade

association      remains     a      plus     factor,     a     defendant's      mere

participation in one does not create a triable issue.                   See In re

Musical Instruments & Equip. Antitrust Litig., 798 F.3d 1186, 1196

(9th   Cir.    2015)     ("[M]ere    participation       in   trade-organization

meetings      where    information    is     exchanged       and   strategies   are

advocated does not suggest an illegal agreement."); In re Travel

Agent Comm'n Antitrust Litig., 583 F.3d 896, 911 (6th Cir. 2009)

("[A] mere opportunity to conspire does not, standing alone,

plausibly suggest an illegal agreement because [the defendants']

presence at such trade meetings is more likely explained by their

lawful, free-market behavior.").

C.   PDR's "Sham" Status

              Finally,    Evergreen        cites   to   the    Plastics    Group's

promotion of a "sham" competitor.             In Evergreen I, we stated PDR's

sham status "would be particularly telling because the alleged

conduct goes beyond rejecting a new entrant in favor of the

benefits of the status quo." 720 F.3d at 48.         Evergreen, however,

has failed to produce evidence creating a reasonable inference

that PDR was a sham.

              Evergreen contends that PDR was not actually operational

and landfilled the trays it collected.                   Evergreen first cites


                                       -29-
documents that it interprets as showing that PDR did not produce

resin despite entering into agreements with Pactiv and Dart between

2006 and 2008.      Evergreen also cites deposition testimony by one

of PDR's founders, Tom Preston, admitting that PDR landfilled the

lunch trays it collected (rather than turning them into a recycled

resin) and its converter partners were never able to sell a product

containing its resin.           Evergreen further cites observations of

PDR's   facility    by   both    Forrest    and   Levy    in    2007   finding    it

padlocked and nonoperational.

           We start by addressing Preston's deposition testimony.

All this testimony establishes is that PDR landfilled trays when

it first started operating and again when it began shutting down.

As explained by Preston, the trays had a limited time frame in

which they could be converted into resin.            Beginning in 2006, PDR

collected trays from the San Diego Unified School District.                      But

because PDR did not have the capacity to process all of the trays

and turn them into resin within the given time period, it had to

landfill    many    of   the     trays     it   collected.         Preston    also

acknowledged, that in late 2008, PDR was again landfilling most of

the trays it collected because it was running a "skelet[al]

operation."    These statements about PDR's start-up and end stages

do   not   create   a    reasonable      inference       that    PDR   was   never

operational.


                                      -30-
          Similarly, even accepting as true that PDR showed no

signs of activity when Forrest and Levy visited (in May 2007 and

June 2007 respectively), two nonoperational days alone do not

create a reasonable inference that PDR was never operational,

particularly when all other evidence in the record shows that PDR

produced recycled resin.18   PDR produced resin for Dart to test in

both 2006 and 2007, the latter batch of which was of sufficiently

high quality that Dart entered into a purchase agreement.      PDR

subsequently produced 500 pounds of resin that Dart used to create

sample plates and containers.      Similarly, billing records show

that Pactiv received at least 11,000 pounds of recycled PDR resin

in August and September of 2008.   PDR admitted that it experienced

difficulties in scaling up its operations to create large enough

batches for commercial sales.   Nonetheless, nothing in the record

suggests that Pactiv and Dart did not work with PDR in good faith

or that PDR's scaling problems were inevitable.       We therefore

conclude that a reasonable factfinder could not find that PDR was

a sham.

          Viewing, in combination, all the admissible evidence

that the parties submitted, and drawing all reasonable inferences

in Evergreen's favor, we conclude that Evergreen has failed to


18 The record establishes that PDR was still in the start-up phase
in 2007 such that PDR did not operate every day.


                                -31-
provide evidence that suffices to raise a reasonable inference of

unlawful action.

                                VII.

            Because we find no genuine issue of material fact as to

whether a conspiracy existed, we need not go further and address

the defendants' various alternative bases for affirmance.   For the

foregoing reasons, we affirm the district court's grant of summary

judgment.

            Affirmed.




                                -32-